     Case 17-20796-TLM Doc 42 Filed 05/31/19 Entered 05/31/19 12:58:38                       Desc Main
C. Barry Zimmerman            Document     Page 1 of 2
Chapter 13 Trustee
P.O. Box 1240
Coeur d’Alene, ID 83816
(208) 664-6100 - Telephone
(208) 664-4737 - Facsimile
chapter13trustee@icehouse.net

                                 UNITED STATES BANKRUPTCY COURT
                                         DISTRICT OF IDAHO

                                                  CHAPTER 13
IN RE:
                                                  CASE NO. 17-20796-TLM
DAVID P VOLKING
                                                  TRUSTEE’S MOTION TO
                                                  DISMISS AND NOTICE



       NOW COMES, the undersigned Chapter 13 Trustee, and pursuant to United States Bankruptcy Rule
9014 and 11 U.S.C. § 1307(c) hereby moves to dismiss this case for “cause” including the following:

- The debtor is currently 4864.00 delinquent with the Trustee.

                             NOTICE OF RIGHT TO OBJECT TO DISMISSAL

TO:      The above Debtor(s) and to their Attorney:

       YOU ARE HEREBY NOTIFIED THAT if you object to entry of an Order Dismissing this Chapter
13 case for the cause stated above, YOU ARE REQUIRED TO CONTACT THE CHAPTER 13 TRUSTEE at
the above address.

        YOU ARE HEREBY FURTHER NOTIFIED THAT if you fail to contact the Chapter 13 Trustee
within 21 days of the date of service of this Motion, the Chapter 13 Trustee will present an Order Dismissing
the case to the Court for entry without further notice to you or a hearing.

         DATED: May 31, 2019

                                      /s/ C. Barry Zimmerman
                                      C. Barry Zimmerman, Ch. 13 Trustee


                                         CERTIFICATE OF SERVICE


       I HEREBY CERTIFY that on May 31, 2019, I filed the foregoing electronically through the CM/ECF
system, which caused the following parties or counsel to be served by electronic means, as more fully reflected
on the Notice of Electronic Filing:


Office of the U.S. Trustee
ustp.region18.bs.ecf@usdoj.gov
      Case 17-20796-TLM Doc 42 Filed 05/31/19 Entered 05/31/19 12:58:38            Desc Main
                               Document
JEFFREY ANDREWS, ATTORNEY, Attorney           Page 2 of 2
                                      for Debtor


       AND I FURTHER CERTIFY that on such date I served the foregoing on the following non CM/ECF
Registered Participants in the manner indicated:

      Via first class mail, postage prepaid addressed as follows:


DAVID P VOLKING
430 E. TITANIUM CR.
POST FALLS, ID 83854-



                                                   /s/ Lori Zimmerman
                                                   Lori Zimmerman, Administrator
